Raymond J. Elliot, III, Esq. Town Attorney, North Greenbush
You inquire whether the Town of North Greenbush or the County of Rensselaer, in which the town is located, is responsible for buying, posting and maintaining new speed limit signs on county highways and ask which municipality should remove the existing signs. We assume from your letter that the town has established new speed limits on county highways under Vehicle and Traffic Law, § 1662-a.
Section 1662-a authorizes certain towns to establish maximum speed limits under fifty-five miles per hour on highways in the town, outside any village, other than State highways maintained by the State. Each municipality is responsible for placement and maintenance of traffic-control devices it authorizes to carry out the provisions of the Vehicle and Traffic Law (Vehicle and Traffic Law, § 1682). Therefore, a town which establishes new speed limits under section1662-a of the Vehicle and Traffic Law is responsible for removal of existing signs and placement and maintenance of new signs to implement the new speed limits.
The town should determine under what provision of law existing speed limit signs were posted. If posted under section 1662-a, the existing signs are the property of the town (Vehicle and Traffic Law, §1682). If existing speed limits on county roads were established by the State Department of Transportation under Vehicle and Traffic Law, §1622, the town should examine any agreements between the town and county as to the provision, installation and maintenance of the signs in order to determine the disposition of existing signs (Vehicle and Traffic Law, § 1681 [d]).
We note that under Vehicle and Traffic Law, § 1652-a, a county may enter into a written agreement with a city, town or village, whereby the county superintendent of highways is given responsiblity for installation, maintenance and removal of traffic signs on any highway, road or street within the county except State highways maintained by the State. The agreement may provide for apportionment of costs.